Per Curiam.
This is an appeal from an order of. the St. Paul municipal court denying plaintiffs motion for a new trial or amended findings and conclusions of law in an action on an account for supplies furnished by plaintiff to defendants.
The trial court found that the supplies were delivered to the restaurant operated by a corporate entity which has since become defunct and ceased to operate; and that plaintiff, contrary to its contention that defendants were operating the restaurant as a partnership, was doing business with the restaurant as a corporation.
We have examined the record and the authorities submitted and conclude that the findings of the trial court are not clearly erroneous.
Affirmed.